THOMPSON, J.
Byron Bonds, the former husband, appeals from an amended order awarding attorney’s fees to the former wife, Dana Lamoreaux. Bonds contends that the trial court abused its discretion by awarding attorney’s fees of $20,500 to the former wife in monthly installments of $125. He asserts that after considering the equitable distribution of the marital assets, payment of child support, rehabilitative alimony and arrearages, Lamoreaux has more monthly income than he does. Lamoreaux cross-appeals the amount of installment payments Bonds was ordered to pay. She argues that the installment payments required by the court should be reversed because Bonds will never pay off the total award including interest. We find no abuse of discretion by the trial court. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). We affirm the judgment except that Bonds should be given credit for $1,000 in attorney’s fees that he paid as ordered at a temporary hearing. We re*1249verse for entry of an order consistent with this opinion.
AFFIRMED in part; REVERSED in part.
GOSHORN and HARRIS, JJ., concur.